83 F.3d 429
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Isaac JAKUBOWICZ, Defendant-Appellant.
No. 94-10567.
United States Court of Appeals, Ninth Circuit.
Submitted April 10, 1996.*Decided April 18, 1996.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Isaac Jakubowicz appeals his jury conviction on three counts of willfully making and subscribing false income tax income returns, in violation of 26 U.S.C. § 7206(1).   Jakubowicz contends that his Sixth Amendment right to counsel was denied when his retained counsel was allowed to withdraw over Jakubowicz's objection.   We affirm the judgment of conviction.


3
The court did not abuse its discretion in allowing Jakubowicz's retained counsel to withdraw.   The record in this case shows that Jakubowicz himself undermined his relationship with his attorney through persistent harassing and insulting behavior.   The court properly found that the relationship between Jakubowicz and his retained attorney had deteriorated to the point of " 'irreconcilable conflict' " such that ineffective assistance of counsel was likely to result.  United States v. Fagan, 996 F.2d 1009, 1014 (9th Cir.1993) (citation omitted);  see also Wheat v. U.S., 486 U.S. 153, 162, reh'g denied, 487 U.S. 1243 (1988).   The district court judge held an adequate in camera hearing to determine the legitimacy of Fadem's request for withdrawal.  See Bland v. California Dept. of Corrections, 20 F.3d 1469, 1476 (9th Cir.), cert. denied, 115 S.Ct. 357 (1994).


4
AFFIRMED.



*
 The panel unanimously find this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3